Exhibit 10.1

AMENDED & RESTATED DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

This Amended and Restated Development and Commercialization Agreement (this “AR
Agreement”) is made and entered into on January 4, 2013 (the “Effective Date”)
by and between Tandem Diabetes Care, Inc., a Delaware corporation, having a
principal place of business at 11045 Roselle Street, Suite 200 San Diego,
California 92121 (“Tandem”) and DexCom, Inc., a Delaware corporation, having a
principal place of business at 6340 Sequence Drive, San Diego, CA 92121
(“DexCom”).  This AR Agreement amends and restates in its entirety that certain
Development and Commercialization Agreement dated February 1, 2012 by and
between DexCom and Tandem (the "Original Agreement").

Background

A.

DexCom is in the business of developing and commercializing continuous glucose
monitoring systems.

B.

Tandem is in the business of developing and commercializing insulin infusion
pump systems.

C.

Pursuant to the Original Agreement, DexCom and Tandem agreed to collaborate on
the development of an Integrated System (as defined below) that combined
Tandem’s  T:Slim system with DexCom’s G5 System.  Instead of developing an
Integrated System incorporating DexCom’s G5 System, the parties wish to develop
an Integrated System combining Tandem’s T:Slim system with DexCom’s G4 Platinum
system, which is the basis for this AR Agreement.  As such, Tandem shall not
have rights to DexCom’s G5 technology under this AG Agreement.    

D.

Therefore, the parties believe it is in each of their best interests to
collaborate on the development and commercialization of an Integrated System.  

The parties therefore agree as follows:

1.

Definitions  

 

1.1.

“Affiliates” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under common control with a party.  For
the purpose of this definition, “control” means the direct or indirect ownership
of more than fifty percent (50%) of the capital stock of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, interests entitled to vote in the election of the
corresponding managing authority).

--------------------------------------------------------------------------------

 

1.2.

“Agreed Markets” means the countries listed in Exhibit A, as may be modified
from time to time by mutual agreement of the parties.

 

1.3.

“Change of Control” shall mean with respect to a party, (a) the liquidation or
dissolution of such party or the sale or other transfer by such party of all or
substantially all of its respective assets; or (b) an event or series of related
events in which any person or group of persons (as the term “person” is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended) acquires or otherwise becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of securities of such party representing more than fifty percent (50%) of the
voting power of the then outstanding securities of such party with respect to
the election of directors of such Party (or members of any other governing
body); or (c) such party to this Agreement consummates a merger, consolidation
or similar transaction with another entity where the holders of the voting
securities of such party to this Agreement having the power to elect the board
of directors of such party to this Agreement immediately preceding such
transaction hold less than fifty percent (50%) of the voting securities having
the power to elect the board of directors (or other governing body) of the
ultimate parent entity resulting from such transaction.

 

1.4.

"Commercialization Phase" means the period of time commencing on the Commercial
Launch Date and ending on the date of expiration or termination of this
Agreement.

 

1.5.

“Commercial Launch Date” shall mean the date on which Tandem transacts the first
commercial sale of the Integrated System.

 

1.6.

“Design Specifications” shall mean the (i) wireless communication protocol owned
or licensed by Dexcom and licensed, or sublicensed, to Tandem hereunder that
enables communication between the Transmitter and T:Slim System, as well as (ii)
the G4 System user interface specifications owned by Dexcom and licensed to
Tandem.

 

1.7.

“Development Expenses” means all costs incurred by a Party in fulfilling its
obligations under this Agreement that are required by generally accepted
accounting principles to be included in the research and development
expenditures of such Party on its financial statements.  Development Expenses do
not include Regulatory Expenses.

 

1.8.

“Development Phase” means the period of time from the Effective Date until the
Integrated System receives regulatory approval to be marketed in at least one
Agreed Market.

 

1.9.

“Development Plan” has the meaning set forth in Section 2 hereof.  

 

1.10.

“DexCom Trademarks” shall mean “Dexcom G4 Platinum™” and such other DexCom
trademarks as DexCom may designate in writing to Tandem from time to time.

 

1.11.

“Embedded System” shall mean the hardware design and software owned, developed
or licensed by DexCom to enable the T:Slim to receive output from the G4 System
sensor, and convert the output into glucose results.  

-2-

--------------------------------------------------------------------------------

 

1.12.

“Effective Date” is February 1, 2012.

 

1.13.

“FDA” means the United States Food and Drug Administration.

 

1.14.

“FDA QSR” means the FDA medical device Quality System Regulations, as amended
from time to time, and any successor regulations or comparable regulations of
the FDA.

 

1.15.

“G4 System” means the proprietary continuous glucose monitoring system of DexCom
(branded and currently marketed as the Dexcom G4 Platinum) that is incorporated
into the Integrated System pursuant to the terms of this Agreement.

 

1.16.

“Handheld” means any display device and controller that is part of the
Integrated System.

 

1.17.

“Ineligible Person” shall mean any individual or entity who: (a) is currently
excluded, debarred or otherwise ineligible to participate in the federal health
care programs or in federal procurement or non-procurement programs; or (b) has
been convicted of a criminal offense related to the provision of health care
items or services, but has not yet been excluded, debarred or otherwise declared
ineligible.

 

1.18.

“Integrated System” shall mean a T:Slim System that incorporates the Design
Specifications  and is capable of receiving and displaying continuous glucose
monitoring data generated by the G4 System.  

 

1.19.

“Marketing Materials” means any publicly available product information,
including, without limitation, in promotional materials, advertisements,
training materials, symposia and commercial exhibitions, web sites, product
packaging and the like.

 

1.20.

“Product Claims” means assertions relating to the features and/or benefits of
the Integrated System excluding any assertions relating to the features and/or
benefits of the T:Slim System or the G4 System standing alone.

 

1.21.

“Receiver” means a component of the G4 System that receives the representative
glucose value measured by the Sensor and transmitted to the Receiver by the
Transmitter.

 

1.22.

“Regulatory Approval” shall mean the approval by the FDA or other appropriate
government authorities to market the Integrated System.  

 

1.23.

“Regulatory Expenses” has the meaning set forth in Section 4.2 hereof.

 

1.24.

“Regulatory Plan” has the meaning set forth in Section 4.1 hereof.

 

1.25.

“Sensor” means a disposable continuous glucose monitoring electrode sensor that
is a component of the G4 System, and was designed and developed by DexCom to (i)
penetrate the patient’s skin to come into contact with the patient’s
interstitial fluid (ii) measure interstitial fluid glucose levels, and (iii)
connect to a Transmitter to communicate the interstitial fluid glucose value as
measured by the Sensor to various handheld devices.

-3-

--------------------------------------------------------------------------------

 

1.26.

“Tandem Trademarks” shall mean T:Slim™ and such other Tandem trademarks as
Tandem may designate in writing to DexCom from time to time.

 

1.27.

“Technology” means information of a technical nature, in tangible and/or
intangible form, including but not limited to inventions, invention disclosures,
trade secrets, proprietary information, know how, technical data, documentation,
concepts, processes, formulae, systems, equipment, apparatuses, software,
designs, drawings, plans, specifications and the like.

 

1.28.

“Transmitter” means a radio frequency transmitter that is a component of the G4
System, and is located on or near the skin surface and connected to the Sensor,
which receives and transmits the representative glucose value measured by the
Sensor to the Integrated System, including, any Handheld thereof.  

 

1.29.

“T:Slim System” means Tandem’s proprietary insulin infusion pump system that
will be incorporated into the Integrated System, and which includes, the
following components:  the durable pump, a disposable insulin cartridge, and
various other disposibles..

2.

Development and Milestones

 

2.1.

Integrated System Development Plan.  

 

2.1.1.

Tandem and DexCom will collaborate in good faith on the design and
specifications of the Integrated System, which designs and specifications, when
developed, shall be incorporated into this Agreement as Exhibit B.  The
Development Plan for the Integrated System, attached hereto as Exhibit C,
defines each party’s responsibilities in developing the Integrated System and
includes major milestones, and measurable events for the continued development
of the Integrated System (the “Development Plan”). The Development Plan may be
amended with the Steering Committee’s unanimous written consent, which
amendments shall be incorporated into Exhibit C.

 

2.1.2.

Each party will use commercially reasonable efforts to perform its obligations
under the Development Plan.  Tandem will bear its own Development Expenses in
performing its obligations under the Development Plan.  Tandem shall pay for
DexCom’s actual costs that DexCom incurs as a result of DexCom’s performance of
its obligations under the Development Plan as well as any related regulatory
costs DexCom incurs pursuant to Section 4.2 hereof; provided that Tandem’s
obligations to pay for DexCom’s actual costs shall not exceed $1,000,000 in
aggregate.    

 

2.2.

Milestone Payments. Tandem shall pay to DexCom a total of Three Million Dollars
as set forth below:  (i) One Million Dollars ($1,000,000) in connection with
execution of the Original Agreement, which Dexcom acknowledges has been paid in
full by Tandem as of the date of this AR Agreement,   (ii) One Million Dollars
($1,000,000) within [***] of the submission for FDA approval of the Integrated
System, and (iii) One

-4-

--------------------------------------------------------------------------------

 

Million Dollars ($1,000,000) within [***] of the FDA approval of the Integrated
System.  All such payments shall be non-refundable and non-creditable.

 

2.3.

Steering Committee.

 

2.3.1.

Tandem and DexCom will establish a steering committee (the “Steering Committee”)
to coordinate and oversee the overall implementation of this Agreement and the
Development Plan.  

 

2.3.2.

The Steering Committee will consist of an equal number of representatives of
each party, and all decisions of the Steering Committee will be by unanimous
consent.  In the event the Steering Committee is unable to reach unanimous
consent on any material issue, the Steering Committee will not take action on
such issue without the prior approval of the President of each of DexCom and
Tandem.

3.

Grant of Rights and Other Obligations

 

3.1.

Future Technologies.  The parties acknowledge that this Agreement contemplates
the incorporation of G4 System components with T:Slim System components to
constitute the Integrated System.  The parties further acknowledge that this
Agreement does not provide rights to any future generations, technologies or
systems beyond the G4 System and T:Slim System, respectively, without the
parties’ mutual written consent.

 

3.2.

Appointment.  Tandem acknowledges that DexCom retains the right to develop and
market its products in combination with other insulin delivery devices,
developers and manufacturers.  Tandem will have the right to sell the Integrated
System to any and all customers in the Agreed Markets.  DexCom will have the
exclusive right to sell Sensors and Transmitters to any and all customers,
whether in the Agreed Markets or otherwise.  Tandem will not provide the
Integrated System to any third party if Tandem knows or has reason to believe
that such third party is likely to market, sell or distribute the Integrated
System outside the Agreed Markets.

 

3.3.

Intellectual Property License; Royalty.  

 

3.3.1.

Subject to the restrictions, limitations, reservations and conditions set forth
in this Agreement, DexCom hereby grants to Tandem, and Tandem hereby accepts for
the term of this Agreement, a [***], non-exclusive license to the Design
Specifications and the Embedded System solely to the extent necessary to
develop, make, have made, offer, sell and have sold the Integrated System in the
Agreed Markets.  

 

3.3.2.

In consideration of the license granted by Section 3.3.1, Tandem shall pay to
DexCom an amount equal to One Hundred Dollars ($100.00) for each Integrated
System sold by Tandem and its sublicensees in the Agreed Markets (the
“Integrated System Royalty”). Within [***] after the end of each calendar

-5-

--------------------------------------------------------------------------------

 

quarter Tandem shall deliver to DexCom a report setting forth for such quarter
the gross number of Integrated Systems sold (by Tandem and its sublicensees) and
amount of the Integrated System Royalty due hereunder. Payment of the Integrated
System Royalty shall be remitted within [***] after the end of each such
quarter. Tandem shall keep accurate books and accounts of record in connection
with the calculation of Integrated System Royalty payments to be made under this
Agreement. Tandem shall maintain such records for a period of at least [***]
after the end of the calendar year in which they were generated. Upon [***]
prior written notice, DexCom may audit, [***], the relevant books and records of
Tandem as may be reasonably necessary to verify the accuracy of the reports
submitted by Tandem in connection with the payment of the Integrated System
Royalty hereunder. In addition, upon DexCom’s reasonable request and [***],
Tandem shall exercise its right to conduct an audit of a sublicensee’s books and
records pertaining to the sale of Integrated Systems under any such sublicense
agreement at the next time that conducting such an audit is permissible under
such sublicense agreement.

 

3.4.

Trademark Licenses.  

 

3.4.1.

Subject to the restrictions, limitations, reservations and conditions and
DexCom’s approval rights set forth in this Agreement, DexCom hereby grants to
Tandem, and Tandem hereby accepts for the term of this Agreement, a [***],
non-exclusive license in the Agreed Markets to utilize the DexCom Trademarks in
the manner determined in accordance with Section 7.5 and solely in connection
with the promotion, advertising, distribution and sale of the Integrated System
as contemplated by this Agreement.

 

3.4.2.

Subject to the restrictions, limitations, reservations and conditions and
Tandem’s approval rights set forth in this Agreement, Tandem hereby grants to
DexCom, and DexCom hereby accepts for the term of this Agreement, a
royalty-free, non-exclusive license in the Agreed Markets to utilize the Tandem
Trademarks in the manner determined in accordance with Section 7.5 and solely in
connection with the manufacturing, promotion, advertising, distribution and sale
of the Integrated System as contemplated by this Agreement.

 

3.5.

No Disassembly. Tandem will not market, promote or distribute the Integrated
System for use with any product other than the G4 System.  Tandem will not
provide any rights to the T:Slim System to any third party if Tandem knows or
has reason to believe that such third party is likely to violate the foregoing
restrictions.

 

3.6.

Other Activities.  Each party recognizes and acknowledges that the other party
and its Affiliates have been, and will continue to be, actively involved in the
design, development, marketing and sale of products in the diabetes treatment
field.  Both parties understand and agree that the other party and its
Affiliates may acquire, license, design, develop, market, sell and/or distribute
products that compete, directly or indirectly, with the products contemplated by
this Agreement.

-6-

--------------------------------------------------------------------------------

4.

Clinical Development, Regulatory Filings and Post-Approval Trials.

 

4.1.

Regulatory Plan. Tandem and DexCom will collaborate in good faith on the
development of a regulatory plan to seek and maintain regulatory approval to
market the Integrated System in the Agreed Markets (the “Regulatory Plan”).  The
Regulatory Plan shall describe the responsibilities of the Parties in seeking
and maintaining regulatory approval of the Integrated System in the Agreed
Markets. Upon mutual agreement of the parties, each party will adopt the
Regulatory Plan and the Regulatory Plan will be incorporated into this Agreement
as Exhibit D.

 

4.2.

Regulatory Expenses.  Regulatory Expenses means all expenses associated with the
Regulatory Plan.  Tandem will [***] in performing its obligations under the
Regulatory Plan, and [***] as a result of DexCom’s performance of its
obligations under the Regulatory Plan.

 

4.3.

Additional Clinical Obligations.  Either party, at its sole expense, may conduct
all clinical trials, user trials and all other activities reasonably required to
obtain and maintain all governmental approvals necessary to market the its
components of the Integrated System in the Agreed Markets.

5.

Record Keeping

 

5.1.

Records.  Each party will maintain records of the work performed under the
Development Plan or the Regulatory Plan by or for such party, if any, in
sufficient detail and in good scientific manner as will properly reflect all
work done and results achieved (including all data in the form required under
any applicable governmental regulations).

 

5.2.

Reports.  Each party will provide to the Steering Committee, during [***] a
written report summarizing the progress of its work on [***] and [***].  

6.

Manufacturing and Supply.

 

6.1.

Manufacturing Responsibility. Tandem will be wholly responsible for
manufacturing the Integrated System.  DexCom will be wholly responsible for
manufacturing G4 System Transmitters and Sensors for use with the Integrated
System.    

 

6.2.

Terms of Manufacture.  Each party shall manufacture its respective systems, and
Tandem shall manufacture the Integrated System, in accordance with applicable
product specifications and all applicable laws, as then in effect, including
without limitation all laws and regulations of such territories applicable to
the transportation, storage, use, handling and disposal of hazardous materials
according to local, state and federal regulations. [***], each party will permit
representatives of the other party to have access to relevant records to ensure
compliance with applicable quality or regulatory requirements.  The parties
acknowledge and agree that any such

-7-

--------------------------------------------------------------------------------

 

observations and all such manufacturing records shall be protected under the
confidentiality provisions of Section 13.  Each party represents and warrants to
the other that it has and will maintain during the term of this Agreement all
government permits, including without limitation health, safety and
environmental permits, necessary for the conduct of the actions and procedures
that it undertakes pursuant to this Agreement.

 

6.3.

Supply.  During the term of this Agreement and following Regulatory Approval of
the Integrated System, Tandem shall supply the Integrated System to Purchasers.
Subject to Section 7.6.3 hereof, during the Term of this Agreement and following
Regulatory Approval of the Integrated System, DexCom shall supply purchasers of
the Integrated System with Sensors and Transmitters pursuant to valid orders
submitted to DexCom and subject to the procedures set forth in Article 7
below.  

7.

Commercialization

 

7.1.

General Obligations.  

 

7.1.1.

DexCom Responsibilities.  DexCom will use commercially reasonable efforts to (i)
complete its Regulatory Plan responsibilities and obtain and maintain regulatory
approvals to market the G4 System in the Agreed Markets, (ii) complete its
development responsibilities for the Integrated System under the Development
Plan, and (iii) maintain commercial scale manufacturing pursuant to any
manufacturing responsibilities under the Development Plan.

 

7.1.2.

Tandem Responsibilities.  Tandem will use commercially reasonable efforts to (i)
complete its Regulatory Plan responsibilities and obtain and maintain regulatory
approvals to market the T:Slim System in the Agreed Markets, (ii) complete its
development responsibilities for the Integrated System under the Development
Plan, and (iii) maintain commercial scale manufacturing pursuant to any
manufacturing responsibilities under the Development Plan.

 

7.2.

Coordination of Orders for Components of Integrated System

 

7.2.1.

Forecasts.  At least [***] prior to the Commercial Launch Date, Tandem shall
deliver to DexCom its forecast (the “Forecast”) of Integrated Systems to be
shipped for the [***] period following the projected Commercial Launch
Date.  Thereafter until the Commercial Launch Date, Tandem shall update such
Forecast [***].  Following the Commercial Launch Date, [***].  In addition,
[***].

 

7.2.2.

Order Process.  Tandem and DexCom agree to establish a detailed process by which
Tandem will deliver the Integrated System and DexCom will deliver Sensors and
Transmitters to a customer [***].  This process will be determined by the
Steering Committee, will be set forth in writing, will be attached to this
Agreement as an addendum hereto and will form a part hereof without any

-8-

--------------------------------------------------------------------------------

 

further action of the parties. At a minimum, Tandem will provide to DexCom [***]
of any order by a customer of an Integrated System (i) [***], (ii) [***], and
(iii) [***].  It is also the parties’ intent to [***], as agreed to by the
Steering Committee, and that the parties shall maintain [***] or shall implement
adjustments to [***].  

 

7.3.

Composition, Labeling and Packaging of Integrated System Components.

 

7.3.1.

Subject to all applicable laws, regulations and conditions of Regulatory
Approval, DexCom will pack all Sensors and Transmitters in accordance with its
normal shipping practices.  DexCom shall determine the labeling and packaging of
the Sensors and Transmitters.

 

7.3.2.

Subject to all applicable laws, regulations and conditions of Regulatory
Approval, Tandem will pack all Integrated Systems in accordance with its normal
shipping practices.  Tandem shall determine the labeling and packaging of the
Integrated System, subject to reasonable review by DexCom.

 

7.4.

Warranties.  DexCom acknowledges and agrees that the only warranty on the
Integrated System (excluding the Sensors and Transmitters) that customers shall
receive from Tandem [***].  In addition, Tandem acknowledges and agrees that the
only warranty on the Sensors and Transmitters that customers shall receive
[***].  

 

7.5.

Marketing

 

7.5.1.

Integrated System Branding.  

 

(a)

The parties shall jointly select the primary brand name for the Integrated
System; provided, however, that either party shall have the right to reject any
such brand name if it reasonably believes, on the advice of counsel, that such
brand name infringes the trademark rights of a third party.  Each component of
the Integrated System and the packaging thereof will be branded with Tandem
Trademarks and DexCom Trademarks.  To the extent permitted by law, the
Integrated System will be primarily branded as a Tandem product.  An appropriate
DexCom trademark will (a) be featured on the front of the Handheld and Pump
housing as well as at least one screen associated with displaying glucose values
and (b) be featured in all sales, marketing, exhibition, instructional
materials, and with other presentations of the Integrated System sufficient to
convey to consumers that DexCom is the source of origin for the continuous
glucose sensing features of the Integrated System.

 

(b)

Prior to any usage of the DexCom Trademarks or the Tandem Trademarks, as the
case may be, including on any advertising, promotion or packaging materials,
[***].  Each party shall [***] of any materials [***].  [***], the party that
has created such materials may use

-9-

--------------------------------------------------------------------------------

 

them [***], until [***] from [***] that [***].  Each party shall use all
trademark notices on all advertising, promotional and packaging materials
utilizing the other party’s trademarks as the other party may direct in writing.

 

7.5.2.

Marketing Plan.  [***].  Marketing Materials will not contain Product Claims
unless (a) such [***], (b) such [***] as to the [***] (or, if applicable, any
[***]) and to [***] claims as to the [***], and (c) further conform to all legal
and regulatory requirements which apply in the applicable country of sale.  Any
Marketing Materials will be [***].

 

7.6.

  Commercial Launch and Sales Activities.

 

7.6.1.

In the event that either party reasonably determines that there exists a
regulatory or quality related issue pertaining to the Integrated System or any
component thereof, then that party shall have the right to determine in its sole
discretion whether the Integrated System shall be launched commercially.  If the
parties disagree, they will refer the disagreement to the Chief Executive
Officer of Tandem and the President of DexCom for discussion.  If such officers
are not able to reach an agreement [***] of the referral to them of the
disagreement, neither party will be obligated to launch the Integrated System
and this Agreement will automatically terminate.  If the parties agree upon the
commercial launch of the Integrated System, [***] will be responsible for
selecting the Commercial Launch Date.

 

7.6.2.

Tandem shall be solely responsible for the sales of the Integrated System and
[***].  Tandem shall determine in its sole discretion and in accordance with its
normal business practices the amount of resources that it shall expend on sales
activities for the Integrated System and shall have the right to cease selling
and promoting the Integrated System if it determines to do so in its sole
discretion at any time.  If Tandem decides to cease selling and promoting the
Integrated System, it shall give DexCom 180 days notice thereof and this
Agreement shall terminate at the end of the 180 day period.

 

7.6.3.

DexCom shall be solely responsible for the sales of the Sensors and Transmitters
for use with the Integrated System and [***]. DexCom shall determine in its sole
discretion and in accordance with its normal business practices the amount of
resources that it shall expend on sales activities for Sensors and Transmitters
for use with the Integrated System, and DexCom shall have the right to cease
selling Sensors and Transmitters to support the Integrated System if it
determines to do so in its sole discretion at any time.  If DexCom decides to
cease selling Sensors and Transmitters to support the Integrated System, it
shall give Tandem 180 days notice thereof and this Agreement shall terminate at
the end of the 180 day period.

-10-

--------------------------------------------------------------------------------

 

7.6.4.

Following the Commercial Launch Date, in order to fulfill DexCom’s regulatory
obligations, Tandem will, [***], provide DexCom with a complete and accurate
report including [***]. All such information shall be maintained in accordance
with Section 8 hereunder.

 

7.6.5.

On a [***] following the Commercial Launch Date, Tandem and DexCom will provide
to each other [***] to be determined by the Steering Committee.

 

7.6.6.

Following a decision by the parties to launch the Integrated System, Tandem will
be responsible for scheduling and leading the launch meeting for the Integrated
System and shall [***].  DexCom will be responsible for [***] in connection with
such meeting.

 

7.7.

Training Activities.

 

7.7.1.

At least [***], regarding the operation of the Sensor and Transmitter components
of the Integrated System.  The [***] will be determined [***].  [***] connection
with the attendance of its personnel [***] and [***].  The parties will [***] of
[***].

 

7.7.2.

The [***] cited in Section 7.7.1 above will train Tandem’s clinical field team
and relevant patient administration representatives on the operation of the
Sensors and Transmitters components of the Integrated System.

 

7.7.3.

The Tandem clinical field team will provide comprehensive training to clinicians
on the Integrated System and each component, including use of the Sensor and
Transmitter, which training shall comply with DexCom’s FDA-approved labeling
with respect to its Sensors and Transmitters, and will conform in all material
respects to [***] pursuant to Section 7.7.1 above.  Upon completion of each such
training, [***], as applicable, [***] on the use of the Integrated System.  The
[***] by Tandem on such training shall be [***].  Content of all such training
materials relating to use of the Sensors and Transmitters shall [***].

 

7.7.4.

Tandem shall be responsible for the production and cost of marketing and
training materials related to the Integrated System.  DexCom shall be
responsible for the production and cost of marketing and training materials
related to Transmitters and Sensors.

 

7.8.

Pre-Launch Activities

 

7.8.1.

DexCom will provide reasonable participation on certain Tandem advisory boards,
to be agreed upon by the parties, to discuss topics involving CGM, data
integration, software design, and educational needs of patients and healthcare
providers.

-11-

--------------------------------------------------------------------------------

 

7.8.2.

Tandem will provide reasonable participation on certain DexCom advisory boards,
to be agreed upon by the parties, to discuss topics involving integration of
insulin pumps and CGM, data integration, software design and educational needs
of patients and healthcare providers.

 

7.8.3.

Additional activities such as promotional or CME programs shall be considered by
the Steering Committee.

 

7.8.4.

Tandem will [***] of the Integrated System and [***], which [***] is subject to
[***].   The parties will undertake such additional activities [***] as [***].

 

7.9.

Post-Launch Activities

 

7.9.1.

Tandem will develop the overall marketing campaign and strategy for the
Integrated System, subject to the advance reasonable comment and approval of
DexCom.  All costs related to Integrated System marketing campaign shall be
borne by Tandem.  The final decision regarding the cost, extent, format and
content of any marketing materials or promotions to be conducted by Tandem
personnel will be determined by [***], provided that it complies with all
applicable laws and regulations.  DexCom will provide any information or
materials reasonably requested by Tandem for such promotional materials.

 

7.9.2.

The parties will also [***] and will undertake such additional activities [***]
as the Steering Committee may agree upon.

 

7.9.3.

The parties will jointly sponsor CME programs (e.g., satellite symposia) at
major medical meetings to the extent agreed upon by the Steering
Committee.  [***].

 

7.9.4.

The Steering Committee will identify certain major medical meetings at which the
parties will each display the Integrated System in their booths, subject to a
format, guidelines and content to be agreed upon in advance by such Committee.

 

7.10.

Managed Care and Reimbursement.

 

7.10.1.

Tandem will be responsible for [***] and [***].  DexCom will be responsible for
[***] and the [***] and conducting, [***] with [***] and the [***].  To the
extent Tandem [***].  Each such document is set forth on [***] attached hereto,
and shall be [***] such that [***].

8.

Compliance

 

8.1.

General.  Tandem and DexCom each represent and warrant that it understands, and
will perform its obligations under this Agreement in compliance with, all
applicable laws, regulations, including, but not limited to, the following:

-12-

--------------------------------------------------------------------------------

 

8.1.1.

Neither party shall [***] the Integrated System or to any [***] the Integrated
System, without the prior written consent of the other party.

 

8.1.2.

Laws, regulations, including safe harbor regulations, and official guidance
pertaining to state and federal anti-kickback statutes (42 U.S.C. §§
1320a-7b(b), et seq. and their implementing regulations), and laws prohibiting
the submission of false claims to governmental or private health care payors (31
U.S.C. §§ 3729, et seq. and its implementing regulations) (collectively the
“Health Care Compliance Laws”).   Each party agrees to file medical device
reports detailing complaints related to its products where required by any
applicable laws, regulations or other Health Care Compliance Laws.  In addition,
the parties further acknowledge that certain states require healthcare companies
to disclose information on compensation, gifts or other remuneration provided to
physicians and other health care professionals.

 

8.1.3.

Laws, regulations and policies pertaining to the promotion of medical products
issued and enforced by the FDA, the Federal Trade Commission and other competent
regulatory agencies with jurisdiction over the products contemplated by this
Commercialization Agreement.  Each of the parties acknowledges that such laws,
regulations and policies cover any representations or statements made by the
parties and their respective agents relating to the use, safety, and
effectiveness of such products, and representations or statements made by the
parties and/or their respective agents relating to actual or potential clinical
outcomes which have been observed or can be expected using such
products.  Neither party hereto or their respective agents shall make any
representation relating to the products of the other party, unless such
representations have been reviewed and approved in writing in advance by an
authorized agent of the party that manufactures or distributes such product.

 

8.1.4.

Each party agrees to comply, and to cause their respective agents performing in
connection with this Commercialization Agreement to comply, with all applicable
international, U.S., state and local laws and regulations governing (i) privacy,
including but not limited to any applicable provisions of HIPAA, and (ii)
telemarketing, including but not limited to any such laws or regulations
prohibiting unsolicited telephone calls to persons or entities listed on “Do Not
Call” registries or similar lists or any such laws or regulations prohibiting
unsolicited e-mails, spam or faxes to any person.  The parties further agree to
timely execute, and to cause their respective agents performing in connection
with this Commercialization Agreement to timely execute, any and all agreements
with third parties (e.g., “Business Associate” agreements as defined by HIPAA)
and in obtaining all authorizations or consents with individuals required by
applicable law necessary in order to perform hereunder.  “HIPAA” refers
collectively to the applicable provisions of the Administrative Simplification
section of HIPAA - the Health Insurance Portability and Accountability Act of
1996 (as codified at 42 U.S.C. § 1320d et seq.) and any regulations promulgated
thereunder, including without limitation, the federal

-13-

--------------------------------------------------------------------------------

 

privacy regulations (45 CFR Parts 160 and 164) and the federal security
standards (45 CFR Part 142).

 

8.2.

Compliance Program.  Each of the parties represents and warrants that it has in
place a compliance program that sets policies and procedures for its employees
and agents, including its sales representatives, in order to comply with the
laws contemplated by this Article 8 and company policies described above,
including without limitation training and penalties for non-compliance.

 

8.3.

Reporting of Compliance Violations; Written Certification.  Each of the parties
shall report to the other party hereto at the name and address listed in Section
17 of this Agreement, any violations of the compliance obligations set forth in
this Article and shall, upon written request, provide a written certification to
the other party of compliance with such laws, regulations and company policies
as set forth hereunder.

 

8.4.

Exclusion and Debarment.  Each of the parties represents and warrants that, as
of the Effective Date of this Agreement, neither it nor its owners, employees or
agents performing under this Agreement (collectively “Covered Contractors”), are
an Ineligible Person.  During the Term of this Agreement, each party agrees to
immediately disclose in writing to the other party:  (i) any debarment,
exclusion or other event that makes such party or its Covered Contractors, an
Ineligible Person; or (ii) if such party or its Covered Contractors is charged
with a criminal offense related to any federal health care program, or is
proposed for exclusion from the provision of health care items or
services.  Each party hereto shall immediately notify the other party hereto of
any threatened, proposed or actual exclusion or debarment of such party, its
owners, employees or agents performing under this Agreement of which it becomes
aware.  In the event any party performing under this Agreement becomes an
Ineligible Person, this Agreement shall, as of the effective date of such party
becoming an Ineligible Person, automatically terminate.  In the event any
non-employee agents of the Parties performing under this Agreement becomes an
Ineligible Person during the Term of this Agreement, such agents shall
immediately cease performing under this Agreement, and the other party shall
have the option of immediately terminating this Agreement.

9.

CUSTOMER SERVICE AND RELATED MATTERS

 

9.1.

Customer Service.

 

9.1.1.

Tandem will provide first level customer service support for the Integrated
System in accordance with its normal policies and procedures.  Tandem customer
support will handle all calls related to the Integrated System.  With respect to
any calls that relate to the Transmitter or the Sensor, Tandem customer support
will [***] to identify the complexity of the issue.  If it is [***], Tandem
customer support may provide that advice.  If it is [***], Tandem customer
service will transfer the call to DexCom technical support via a “warm

-14-

--------------------------------------------------------------------------------

 

transfer” directly to DexCom.  In addition, Tandem shall promptly redirect [***]
concerning the Sensors or Transmitters that it receives to DexCom’s technical
support; provided, that with respect to any report that a third party has
experienced, as a result of use of the Sensors or the Transmitters, [***],
Tandem shall inform DexCom’s technical support department [***] and
[***].  Methods will be established by the Steering Committee to determine and
analyze root causes of Integrated System customer complaints.  

 

9.1.2.

DexCom and its agents shall immediately transfer any calls (from customers or
otherwise) that it receives regarding the Integrated System (excluding Sensors
and Transmitters) to Tandem customer support to the extent such calls do not
relate to the Transmitter or Sensor components of the Integrated System.  In
addition, DexCom shall promptly redirect [***] concerning the Integrated System
(excluding Sensors and Transmitters) that it receives to Tandem customer
service; provided, that with respect to any report that a third party has
experienced, as a result of use of an Integrated System, [***], DexCom shall
inform Tandem customer service [***] and [***].

 

9.1.3.

To the extent that Tandem receives any requests for orders of Sensors or
Transmitters, Tandem will transfer such requests via “warm-transfer” to DexCom
customer service.  To the extent that DexCom receives any requests for orders of
the Integrated System, DexCom will transfer such requests via “warm-transfer” to
Tandem customer service.

10.

Intellectual Property Ownership and Licenses

 

10.1.

Background Technology.  Subject to the licenses granted under this Agreement, as
between the parties, each party retains all right, title and interest in all
Technology (including all patent, copyright, trade-secret and other intellectual
property rights therein) that: (i) was created by such party’s personnel or
otherwise obtained by such party prior to the Effective Date, or (ii) is created
by such party’s personnel or otherwise obtained by such party on or after the
Effective Date independently and outside the scope of the Development Plan
(“Background Technology”).  To the extent a party provides any of its Background
Technology to the other party pursuant to the Development Plan and consents to
inclusion of such Background Technology in the Integrated System, then such
providing party grants to the other, during the Term, a non-exclusive license,
without the right to sublicense, to use such Background Technology, as
applicable, solely for the development, manufacture, sale and distribution of
the Integrated System pursuant to the terms of this Agreement.

 

10.2.

New Technology.  To the extent a party creates any Technology in connection
with, or within the scope of, the Development Plan (“New Technology”), such
party will promptly notify the other.  Subject to the terms and conditions of
this Agreement, including without limitation Section 10.3, as between the
parties, ownership of New Technology will be as follows:

-15-

--------------------------------------------------------------------------------

 

10.2.1.

Subject to Section 10.2.2, each party will own all right, title and interest in
all New Technology (including all patent, copyright, trade-secret and other
intellectual property rights therein) invented or authored independently by such
party’s personnel (including third parties working on such party’s behalf) in
connection with performance under this Agreement.

 

10.2.2.

The parties will jointly own all right, title and interest in all New Technology
(including all patent, copyright, trade-secret and other intellectual property
rights therein) that personnel of Tandem and DexCom (including third parties
working on each party’s behalf) jointly create, with each party having
co-exclusive, sublicensable rights to such property. In the event of
infringement by a third party of the jointly owned New Technology, [***].  As
used in this Section 10, the person or persons responsible for having “created”
New Technology will be determined: (i) with respect to inventions, under
principles of inventorship in accordance with U.S. patent law, and (ii) with
respect to works of authorship, under principles of authorship in accordance
with U.S. copyright law.  Accordingly, whether an invention or work is created
“jointly” will be determined in accordance with principles of ownership under
U.S. patent or copyright law, as applicable.

 

10.3.

Prosecution of Patents and Copyrights in New Technology.  The parties will
establish a patent committee with an equal number of representatives from each
party (the “Patent Committee”), to review and coordinate the filing and
prosecution of patent applications related to any jointly owned New
Technology.  All patent applications for jointly owned New Technology will be
reviewed and approved by the Patent Committee prior to filing. The Patent
Committee will meet quarterly and take the necessary action to file patents
arising out of any jointly owned New Technology.  DexCom will bear all expenses
for patents for which DexCom is the owner and Tandem will bear all expenses for
patents for which Tandem is the owner. [***] for patents owned jointly by the
parties. All decisions of the Patent Committee will be [***].  The Steering
Committee will resolve any issues the Patent Committee is unable to resolve
[***].

 

10.4.

No Implied Rights.  Except as expressly provided herein, no party hereto grants
to any other party hereto any rights or licenses under such party’s Technology
or any patent, copyright, trade-secret or other intellectual property or
proprietary rights therein.

11.

QUALITY

 

11.1.

Quality Systems Requirements.

 

11.1.1.

On or before the Commercial Launch Date, the parties shall enter into a form of
Quality Agreement and upon execution of the Quality Agreement, it will attach
hereto as Exhibit G.  

-16-

--------------------------------------------------------------------------------

 

11.1.2.

By Tandem.  Tandem hereby warrants and covenants that it has established and
will maintain quality management systems in respect of the design, manufacture,
quality assurance and testing of the T:Slim System which have been and will
remain in compliance with FDA QSR requirements.

 

11.1.3.

By Tandem Suppliers.  Tandem will ensure that its suppliers and subcontractors
for the T:Slim System (including its components and materials) have equivalent
quality management systems and product quality control procedures in place,
fully operational and capable of external inspection, if requested by DexCom.

 

11.1.4.

By DexCom.  DexCom hereby warrants and undertakes that it has established and
will maintain quality management systems in respect of the design, manufacture,
quality assurance and testing of the G4 System which have been and will remain
in compliance with FDA QSR requirements.

 

11.1.5.

By DexCom Suppliers.  DexCom will ensure that its suppliers and subcontractors
for the G4 System (including its components and materials) have equivalent
quality management systems and product quality control procedures in place,
fully operational and capable of external inspection, if requested by Tandem.

12.

Other Representations and Warranties

 

12.1.

By Tandem.  Tandem warrants and represents to DexCom that (i) Tandem has the
full right and authority to enter into this Agreement and grant the rights
granted herein; (ii) Tandem has not previously granted and will not grant any
right in conflict with any of the rights granted herein; (iii) to Tandem’s
knowledge on the Effective Date, there is no existing or threatened action, suit
or claim pending against it with respect to its right to enter into and perform
any of its obligations under this Agreement.

 

12.2.

By DexCom.  DexCom warrants and represents to Tandem that (i) DexCom has the
full right and authority to enter into this Agreement and grant the rights
granted herein; (ii) DexCom has not previously granted and will not grant any
right in conflict with any of the rights granted herein; (iii) to DexCom’s
knowledge on the Effective Date, there is no existing or threatened action, suit
or claim pending against it with respect to its right to enter into and perform
its obligations under this Agreement.

 

12.3.

Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 11 AND THIS
SECTION 12, EACH OF TANDEM AND DEXCOM MAKES NO REPRESENTATIONS OR WARRANTIES
UNDER THIS AGREEMENT, AND EXPRESSLY DISCLAIMS ANY WARRANTIES EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, AND
NON-INFRINGEMENT.

-17-

--------------------------------------------------------------------------------

13.

Confidentiality

 

13.1.

Confidential Information.  Except as expressly provided in this Agreement,
during the Term and for [***], any party receiving Confidential Information, as
defined below (the “Receiving Party”), will not publish or otherwise disclose
and will not use such Confidential Information for any purpose (other than the
development, manufacture and commercialization of the Integrated System pursuant
to this Agreement). For purposes of this Agreement, “Confidential Information”
means any information furnished by a party (the “Disclosing Party”) pursuant to
this Agreement which, if disclosed in tangible form is marked “Confidential” or
with other similar designation to indicate its confidential or proprietary
nature, or if disclosed orally is indicated orally to be confidential or
proprietary by the Disclosing Party at the time of such disclosure and is
confirmed in writing as confidential or proprietary by the disclosing party
within a reasonable time after such disclosure.  Notwithstanding the foregoing,
Confidential Information will not include information that, in each case as
demonstrated by reliable written documentation:

 

13.1.1.

was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure;

 

13.1.2.

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving party;

 

13.1.3.

became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party in breach of this Agreement; or

 

13.1.4.

was subsequently lawfully disclosed to the Receiving Party by a person without
breaching a duty of confidentiality or developed by the Receiving Party without
reference to any information or materials disclosed by the Disclosing Party.

 

13.2.

Permitted Disclosures.  Notwithstanding Section 13.1, a Receiving Party may use
or disclose Confidential Information solely to the extent such use or disclosure
is reasonably necessary in complying with an order of a court of law, in filing
or prosecuting patent applications, prosecuting or defending litigation,
complying with applicable governmental regulations, submitting information to
tax or other governmental authorities, or conducting clinical trials, provided
that if a Receiving Party is required to make any such disclosure of
Confidential Information, it will give the other party reasonable advanced
notice of the disclosure, and use its reasonable efforts to secure confidential
treatment of the information prior to its disclosure (whether through protective
orders or otherwise).

 

13.3.

Return of Confidential Information.  Within 30 days after the effective date of
any termination of this Agreement, each party will return to the other party
(where practicable), or at the other party’s option destroy and provide written
certification of

-18-

--------------------------------------------------------------------------------

 

the destruction of, all tangible materials that contain the other party’s
Confidential Information.

 

13.4.

Confidentiality of Agreement; No Press Release.  Except to the extent required
to comply with applicable law, neither party will make any disclosure to any
third party, and no press release will issue, relating to the existence of this
Agreement, any term hereof, or any transaction contemplated herein without prior
written agreement of the other party.

14.

Indemnification and Defense of Infringement

 

14.1.

DexCom will defend and indemnify Tandem, its Affiliates, and each of its
directors, officers, employees, agents, successors and assigns (collectively,
“Tandem Indemnities”), against all third-party claims, suits and proceedings,
and will hold the Tandem Indemnitees harmless against all judgments,
settlements, costs, liabilities and expenses (including without limitation,
reasonable attorneys’ fees and litigation costs) (collectively, “Losses”)
payable to third parties in connection with such claims, suits and proceedings,
to the extent arising from or occurring as a result of: (i) DexCom’s breach of
the [***], (ii) the [***], or (iii) physical injury (including death) and/or
property damage [***], excluding [***] and [***].

 

14.2.

Tandem will defend and indemnify DexCom, its Affiliates, and each of its
directors, officers, employees, agents, successors and assigns (collectively,
“DexCom Indemnitees”), against all third-party claims, suits and proceedings,
and will hold the DexCom Indemnitees harmless against all Losses payable to
third parties in connection with such claims, suits and proceedings, to the
extent arising from or occurring as a result of: (i) Tandem’s breach of [***],
(ii) [***], or (iii) physical injury (including death) and/or property damage
[***], excluding [***].

 

14.3.

If the manufacture, sale or use of the Integrated System results in a
third‑party claim, suit or proceeding against Tandem or DexCom alleging
infringement of a claim of a patent or alleges infringement or misappropriation
of some other intellectual property right of such third party and none of DexCom
or Tandem is entitled to indemnification pursuant to Sections 14.1 and 14.2
(“Integrated System Infringement Action”), such party will promptly notify the
other party in writing.  The parties will [***] and [***] of any Inegrated
System Infringement Action.  The parties will [***] concerning any Inegrated
System Infringement Action and, in the [***] that the [***], the parties [***].

 

14.4.

Notwithstanding the foregoing, an indemnifying party under this Section 14 has
no obligation for any Losses to the extent resulting from (i) [***], (ii) [***];
or (iii) [***].

15.

Term and Termination

 

15.1.

Term.  The initial term of this Agreement will commence on the Effective Date of
this Agreement and will continue for a period of three years from the Effective
Date unless

-19-

--------------------------------------------------------------------------------

 

terminated earlier pursuant to the other provisions of this Section 15 (the
“Initial Term”, and as such Initial Term may be extended from time to time in
accordance with this Agreement, the "Term").  At the end of the second year of
the Initial Term, an additional year shall be added to the Term unless either
party gives the other party written notice prior to that date that it intends to
terminate this Agreement.  Thereafter, a year shall automatically be added to
the end of the then current Term at such date as is one year prior to the end of
the then current term, unless either party gives the other party written notice
by such date that it desires to terminate this Agreement at the end of such
Term.

 

15.2.

Termination Without Cause.

 

15.2.1.

During Development Phase.  After the Initial Term, and during the Development
Phase, either Tandem or DexCom may terminate this Agreement with written notice
to the other party.  The terminating party shall [***] that it had [***].

 

15.2.2.

During the Commercialization Phase.  After the Initial Term, and during the
Commercialization Phase, either Tandem or DexCom may terminate this Agreement at
any time during the Commercialization Phase with written notice delivered
eighteen (18) months prior to the intended termination date (the “Termination
Period”).  

 

15.2.3.

Upon Change of Control.  If a party undergoes a Change of Control, then  the
other party, in its sole discretion, may terminate this Agreement at any time.  
In the event of a termination of this Agreement pursuant to this Section 15.2.3,
the party terminating this Agreement agrees to provide commercial support to
users of the Integrated System, and to continue to supply Integrated System
components to users of the Integrated System for [***] from the date that notice
of termination is provided to the other party under this Section 15.2.3.  

 

15.3.

Termination for Cause.  Either Tandem or DexCom may terminate this Agreement by
written notice if the other materially breaches or defaults in the performance
of any of its material obligations hereunder, and such default continues for
[***] days after the non-breaching party provides written notice of the breach
to the breaching party. In addition, either party may terminate this Agreement
by written notice if any injunction issues against either party that precludes
commercialization of the Integrated  System and such injunction is not lifted
within a period of [***] days.

 

15.4.

Termination for Insolvency.  Either Tandem or DexCom may terminate this
Agreement immediately if the other: (i) liquidates or dissolves, or (ii) becomes
subject to any bankruptcy or insolvency proceeding under federal or state law
that is not dismissed within 90 days.

 

15.5.

Termination due to Third Party Patent.  Either party may terminate this
Agreement upon [***] prior written notice if such party discovers a patent of a
third party which,

-20-

--------------------------------------------------------------------------------

 

in such party’s sole but reasonable discretion, arguably covers in whole or in
part any aspect of the Integrated System (exclusive of packaging or trademark)
in the Agreed Markets or in any territory where such party may be liable for
patent infringement as a result of its activities under this Agreement.

 

15.6.

Regulatory Matters.  Either may terminate this Agreement upon thirty (30) days
prior written notice if, following receipt of initial regulatory approval, a
competent regulatory authority prohibits the sale of the Integrated System or
the Integrated System is unable to be sold in the Agreed Markets due to
regulatory or legal constraints, in each case, for a period of at least [***]
consecutive days.

 

15.7.

Effect of Termination.

 

15.7.1.

No Renewal, Extension or Waiver.  Acceptance of any order from, or sale or
license of, the Integrated System or any component thereof by either party after
the effective date of termination of this Agreement will not be construed as a
renewal or extension hereof, or as a waiver of termination of this Agreement.

 

15.7.2.

Accrued Rights and Obligations. Termination of this Agreement will not relieve
either party for liabilities or obligations incurred pursuant to the terms and
conditions of this Agreement prior to termination.

 

15.7.3.

Survival.  In addition, Articles 1, 5, 8, 10, 12, 13, 14 and 15 will survive
expiration or termination of this Agreement.

16.

Limitation of Liability

EXCEPT FOR CLAIMS REQUIRING INDEMNFICIATION PURSUANT TO SECTIONS 14.1 OR 14.2,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER ENTITY FOR
COSTS OF PROCUREMENT OF SUBSTITUTE GOODS, LOST PROFITS, OR ANY OTHER SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY ARISING OUT OF THIS AGREEMENT WHETHER BASED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE.  THESE LIMITATIONS SHALL APPLY WHETHER OR
NOT THE BREACHING PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN.

IF EITHER PARTY TERMINATES THIS AGREEMENT IN ACCORDANCE WITH ANY OF ITS
PROVISIONS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER, BECAUSE OF SUCH
TERMINATION, FOR COMPENSATION, REIMBURSEMENT OR DAMAGES ON ACCOUNT OF THE LOSS
OF PROSPECTIVE PROFITS OR ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES,
INVENTORY, INVESTMENTS, LEASES OR COMMITMENTS IN CONNECTION WITH THE BUSINESS OR
GOODWILL OF TANDEM OR DEXCOM.

-21-

--------------------------------------------------------------------------------

17.

Miscellaneous

 

17.1.

Subcontractors.  Either party may subcontract the performance of its obligations
under this Agreement to third parties, provided that such third parties are
bound by restrictions with respect to the protection and use of Confidential
Information which are no less stringent than those set forth in this Agreement.

 

17.2.

Force Majeure.  Nonperformance of any party (except for payment obligations)
will be excused to the extent that performance is rendered impossible by strike,
fire, earthquake, flood, governmental acts or orders or restrictions, or any
other reason where failure to perform is beyond the reasonable control and not
caused by the gross negligence or willful misconduct of the nonperforming party.

 

17.3.

No Implied Waivers; Rights Cumulative.  No failure on the part of DexCom or
Tandem to exercise and no delay in exercising any right under this Agreement, or
provided by statute or at law or in equity or otherwise, will impair, prejudice
or constitute a waiver of any such right, nor will any partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

17.4.

Independent Contractors.  Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute DexCom or Tandem as partners in
the legal sense.  No party hereto will have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other party or to bind any other party to any contract, agreement or undertaking
with any third party.

 

17.5.

Notices.  All notices, requests and other communications hereunder will be in
writing and will be personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other parties hereto:

 

 

Tandem:

Tandem Diabetes Care, Inc.
11045 Roselle, Suite 200

 



San Diego, CA  92121

 



 

 

DexCom:

DexCom, Inc.
6340 Sequence Drive
San Diego, California 92121
Attn: President

 



CC:  Legal

 

17.6.

Assignment.  This Agreement will not be assignable by either party to any third
party without the written consent of the other party hereto; provided that
either party may assign this Agreement to a third party acquiring all or
substantially all of the business or assets of such party (an “Acquirer”),
including by way of merger, sale of assets,

-22-

--------------------------------------------------------------------------------

 

consolidation, change of control or operation of law, upon written notice to the
other party hereto.

 

17.7.

Modifications.  No amendment or modification of any provision of this Agreement
will be effective unless in writing signed by all parties hereto.  No provision
of this Agreement will be varied, contradicted or explained by any oral
agreement, course of dealing or performance or any other matter not set forth in
an agreement in writing and signed by all parties.

 

17.8.

Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, all other provisions hereof will remain in
full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the parties hereto as nearly as may be
possible.  Such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

17.9.

Governing Law.  This Agreement and any dispute arising from the performance or
breach hereof will be governed by and construed and enforced in accordance with,
the laws of the State of Delaware.

 

17.10.

[***].

 

17.11.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, and all of which together, will constitute
one and the same instrument.

 

17.12.

Headings.  Headings used herein are for convenience only and will not in any way
affect the construction of or be taken into consideration in interpreting this
Agreement.

 

17.13.

Entire Agreement.  This Agreement, including the Attachments attached hereto,
constitutes the entire agreement with respect to the subject matter hereof, and
supersedes all prior or contemporaneous understandings or agreements, whether
written or oral, between DexCom and Tandem with respect to such subject matter.

 




-23-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.    

 

DexCom, Inc.

By: /s/ Steven R. Pacelli

Print Name: Steven R. Pacelli

Title: EVP, Strategy & Corporate Development

Date: January 4, 2013

Tandem Diabetes Care, Inc.

By: /s/ Kim D. Blickenstaff 

Print Name: Kim D. Blickenstaff

Title: President and Chief Executive Officer

Date: January 4, 2013

 

 

-24-

--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Exhibit A:  Agreed Markets

Exhibit B:   Product Specifications

Exhibit C:   Development Plan

Exhibit D: Regulatory Plan

Exhibit E:  Warranties

Exhibit F:  Standard Warranties

Exhibit G:  Insurance

Form of Quality Agreement

Documents required by DexCom for Patient Reimbursement

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Agreed Markets

United States

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Product Specifications

To be provided

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

Development Plan

[To be jointly developed by the parties]




 

--------------------------------------------------------------------------------

 

 

Exhibit D

Regulatory Plan

[To be jointly developed by the parties]

 

 

 




 

--------------------------------------------------------------------------------

 

 

Exhibit E:  Warranties




 

--------------------------------------------------------------------------------

 

 

Exhibit F:  Documents required by DexCom for Patient Reimbursement

 

[To be developed by DexCom prior to the Commercial Launch Date.]




 

--------------------------------------------------------------------------------

 

 

Exhibit G:  Quality Agreement

 

 

 